Citation Nr: 1113041	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  06-16 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office
 in Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to an evaluation in excess of 30 percent for right knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Robin M. Webb, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut that inter alia denied service connection for posttraumatic stress disorder (PTSD) and depression.

Also on appeal are a July 2007 rating decision that continued a 30 percent evaluation for the service-connected right knee disability and a December 2007 rating decision that inter alia continued a 10 percent rating for the service-connected GERD.  

The Veteran testified before the RO's Decision Review Officer (DRO) in hearings in July 2006 (service connection for psychiatric disability) and in September 2009 (evaluation of service-connected disabilities).  Transcripts of both hearings are of record.

When the appeal was most recently before the Board in November 2009 the Board issued a decision that inter alia denied service connection for a psychiatric disorder.  Since then the rating issues were certified to the Board for appellate review.

The Veteran appealed the Board's November 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010 the Court issued an Order granting a joint motion of the parties to vacate that portion of the Board's decision that denied service connection for a psychiatric disability and to remand that issue to the Board for actions in compliance with the joint motion.


REMAND

The joint motion essentially asserts that, whereas the Veteran notified the RO that she was granted Social Security Administration (SSA) disability benefits while her appeal for service connection was pending before the Board, the issue cannot be adjudicated until the SSA records are obtained and considered by VA.   

The Board notes at this point that the Veteran testified before the DRO in September 2009 that the grant of SSA benefits was based exclusively on VA treatment records, and that she had never been examined or treated by any medical provider other than VA.  The RO requested SSA disability records in June 2010, but those disability records have apparently not yet been received.

In September 2010 the RO issued a Supplemental Statement of the Case (SSOC) in regard to evaluation of the service-connected right knee disability.  The SSOC asserts that SSA records are not required because all relevant treatment records considered by SSA are already incorporated in the VA claims file.  However, the Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).
  
The Board also notes the Veteran had a VA general medical examination in November 2010 that included clinical observations relevant to the disability-rating issues on appeal.  The RO should issue an SSOC considering this examination report before the Board reviews those issues.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.2003); see also 38 C.F.R. § 19.37.

Finally, the Veteran has not been afforded a VA psychiatric compensation and pension (C&P) examination.  In February 2011 the Veteran's representative submitted a letter from a Vet Center psychologist stating the Veteran is currently diagnosed with PTSD and major depressive disorder (MDD) and asserting the Veteran's chronic depressive symptoms are at least as likely as not related to active service.  The representative provided a waiver of initial RO review.  However, inasmuch as the Court has deemed that review of SSA records is required, the Board finds the Veteran should be afforded a VA examination that considers the entire claims folders after SSA disability records are incorporated into the record.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should obtain the Veteran's SSA disability file, to include the medical treatment records on which the SSA decision was based, and incorporate those SSA records into the VA claims files.

2.  Thereafter, the RO should arrange for the Veteran to undergo an examination by a psychiatrist or psychologist.  

The claims files, to include a complete copy of this REMAND, must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented psychosocial history and assertions.  

Any indicated tests and studies  should be accomplished, and all clinical findings should be reported in detail.  

Based on interview with the Veteran and review of the evidence of record, the examiner should render an opinion with respect to each acquired psychiatric disorder present during the period of this claim as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder originated during active service or is otherwise etiologically related to the Veteran's active service.

If the examiner diagnoses PTSD, he or she should identify the stressor(s) on which such diagnosis is based.  The examiner is reminded that when the claimed stressor is physical assault in service, credible supporting evidence may consist of a medical opinion, based on review of the evidence, that the personal assault occurred; see 38 C.F.R. § 3.304(f)(3).  Accordingly, if the examiner associates current PTSD with physical assault during service, the examiner should specifically indicate whether the whether the Veteran manifested behavioral changes following the alleged assault that are indicative of the assault having occurred.  

The rationale for all opinions expressed should be provided.

3.  To help avoid any future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is undertaken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing the requested action, and any other development deemed appropriate, the RO should readjudicate the claims on appeal.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and her representative an SSOC and afford them the requisite time to respond.  Thereafter, the case should be returned to be Board as appropriate for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

